SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

237
CA 11-00813
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


MARGUERITE JAMES, PLAINTIFF-APPELLANT,

                      V                                          ORDER

DAVID WORMUTH, M.D. AND CNY THORACIC
SURGERY, P.C., DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


WOODRUFF LEE CARROLL, SYRACUSE, FOR PLAINTIFF-APPELLANT.

MARTIN, GANOTIS, BROWN, MOULD & CURRIE, P.C., DEWITT (DANIEL P. LARABY
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered January 11, 2011 in a medical malpractice
action. The order granted the motion of defendants at the close of
plaintiff’s proof to dismiss the amended complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court